Whereas, It appears that a letter was offered in evidence purporting to have been signed by the defendant and appellee and dated August 16, 1920;
Whereas, The said letter was not admitted in evidence and this ruling was excepted to and is assigned as error;
Whereas, The admission of said letter seems to be of importance for the decision of this case;
Therefore, The Judge of the District Court of Arecibo is hereby directed to have prepared a supplementary certificate containing the said letter and identifying it as the letter so offered in evidence, both parties to have an opportunity to be heard for the purpose of suggesting additions or amendments to the said certificate.